 1

 2

 3

 4

 5

 6                         UNITED STATES DISTRICT COURT
 7                                    EASTERN DISTRICT OF CALIFORNIA

 8   ANTHONY TYRONE CAMPBELL, SR.,                    Case No. 1:14-cv-00918-LJO-BAM (PC)
 9                       Plaintiff,                   SECOND ORDER RESCHEDULING ADR
                                                      SETTLEMENT CONFERENCE
10            v.
11                                                    Date: December 12, 2018
     P. DICKEY,                                       Time: 11:00 a.m.
12                                                    Judge: Honorable Stanley A. Boone
                         Defendant.
                                                          Courtroom 9 (SAB)
13

14            Due to a scheduling issue in this matter, the Court is moving the date for the ADR
15   settlement conference in this case to December 12, 2018 at 11:00 a.m., before Magistrate Judge
16   Stanley A. Boone in Courtroom 9 (SAB) at the United States Courthouse in Fresno, California.
17   Settlement statements must arrive no later than December 5, 2018. All other provisions of the
18   Court’s prior order setting this conference remain the same.
19

20   IT IS SO ORDERED.

21   Dated:        October 5, 2018
                                                       UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
